DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of: based on profile data received, generating the asset class structure, the asset class structure identifying a plurality of role-based asset classes and an allocation of funds between each role …; automatically rebalancing a portfolio associated with the profile data by generating a particular role-based asset class and adding the particular role-based asset class to the plurality of role-based asset classes…; based on the asset class structure, sending a message to initiate a transaction at a financial institution.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic principles or practices such as hedging and mitigating risk, but 
This judicial exception is not integrated into a practical application. The claim recites the additional elements: initiating a display of a graphical user interface at the display device based on the asset class structure, wherein the graphical user interface is configured to visually represent at least the allocation of funds of the portfolio, and wherein the graphical user interfaces comprises one or more graphical user interface elements to enable a user to input one or more parameters.  The initiating of a display on a GUI is recited at a high level of generality (i.e., as a general means of displaying data). Displaying data on a GUI is a form of insignificant extra-solution activity –see MPEP 2106.05(g).
The processor; a network interface, a display device, a hardware-based computer configured to perform claimed operations, a device, servers, and a system simulator are also recited at a high level of generality and merely automates the generating, automatically rebalancing and sending a message to initiate a transaction functions. Each of the additional limitations is no more than generally linking the use of the judicial exception to a particular technological environment or field of use using 
The combination of these additional elements is no more than generally linking the use of the judicial exception to a particular technological environment or field of use -see MPEP 2106.05(h).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use -see MPEP 2106.05(h). Generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the processor, network interface, display device, devices, and a  computer system configured to perform operations are anything other than generic computer components OIP Techs  court decision cited in MPEP 2106.05[d][ii] indicate that displaying data on a user interface is a well-understood, routine, and conventional function when they are Berkheimer Option 2. 
Similarly, the following publications demonstrate the well-understood, routine, and conventional nature of displaying data associated with a portfolio and asset class, visually representing allocation of funds of the portfolio, and enabling users to input parameters on a GUI :
US 2013/0018819 (Willis);
US 2012/0054121 (Fiala et al.);
US 2012/0011080 (Smith et al.).
Accordingly, a conclusion that the displaying allocation of funds and input of parameters on a GUI  limitations are well understood, routine, and  conventional activities is further supported under Berkheimer Option 3.
 For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 

Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-15 is/are ineligible.
Response to Arguments

	3.	In response to the amendments of claims 1 and 3, the Examiner withdraws the objection to the Specification.
In response to the amendment of claims 1 and 3, the Examiner withdraws the 35 U.S.C. §112(a) rejection.
Applicant's arguments regarding the rejection of the claims under 35 USC 101, filed 7/8/2021, have been fully considered but they are not persuasive. 
It is noted that each page of the Remarks is identified as page “3.”
Applicants contend that the claims are not directed to an abstract idea and under PTO guidance do not fall into the methods of organizing human activity grouping of abstract ideas. Applicants further contend that claims 1 and 3 are operations performed by components of a device and are not organizing human activity and in particular the claims require a device or machine to implement the steps of the claims. The arguments are not convincing.

Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  a processor; a network interface; a display device; a hardware-based computer configured to perform claimed operations, a database, servers,  devices, and a system simulator, the claims recite abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 1—i.e., the “generating,” “automatically rebalancing,” “adding a particular asset class,” “sending a message,” 
Applicants further argue that the subject matter of pending claims 1 and  3 are directed to an apparatus and a computer-implemented method for generating an asset class structure and are not directed to any organization of human activity or behavior and as such, the claims fail to recite a human performing an action or any human activity being organized.  The argument is not convincing. As discussed in the rejection above, the claimed invention allows for generating an asset class structure based on factors such as capital growth, income protection, inflation hedging and market risks which is a fundamental economic practice. The claims use generic computer components to implement the abstract idea.  This is supported by the applicant’s Specification ¶[0086].  In addition, the Specification refers to a computer program instructions loaded onto a general purpose computer to implement the claimed invention.-see Specification ¶ [0103].  

Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor(s), a network interface; a display device; a hardware-based computer system configured to perform operations, a database and servers.  The processor, network interface, database, devices, computer system and servers are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
Applicants allege that the pending claims are patent eligible because they improve the relevant technology i.e., improvement to computer and/or server technology not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  The Specification, ¶[0008] describes the claimed invention as “Further, systems and methods according to the disclosure may enable changes to asset allocation model of individual portfolios (e.g., the long term investment portfolio, the medium term investment portfolio, and the near term investment portfolio), an asset class structure of individual portfolios and selected product types of individual portfolios based on changes to investment related parameters.” The improvement provided by the claimed invention is an improvement to a business process.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  As described above, performing generic computer functions in conjunction with the abstract idea does not go beyond generally linking the use of the judicial exception to a particular technological environment or field of use.  
Applicants contend that the claims enable faster achievement of a desired investment goal while keeping a user apprised of developments via a GUI, notifications, etc. and the claims may enable greater flexibility in configuring portfolios resulting in a more robust ability to adjust to different market conditions and achieve a user’s stated goals. This argument is not persuasive because the argued increase in speed and capability comes from the capabilities of a general-purpose computer that includes a processor, network interface, display device and a hardware-based computer system configured to perform claimed operations, rather than the claimed method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
	Applicants contend that the pending claims are patent eligible because the claims are tied to a particular machine.  This argument is not convincing because as stated in the rejection and responses to arguments above, the patent eligibility of the claims is determined by implementing the current Patent Eligibility Guidance, see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Revised Guidance”); Prong two: See Revised Guidance, 84 Fed. Reg. at 51, 54; Step 2B:  See Revised Guidance, 84 Fed. Reg. at 56 and the MPEP §2106.	
Applicants argue that the pending claims do not seek to monopolize or tie up every use of the concept of rebalancing a portfolio, and the pending claims do not preempt all other systems and methods from practicing the concept. The argument is not convincing.  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  
Applicants argue that the claims recite additional elements that amount to significantly more than a judicial exception under Step 2B.  The argument is not persuasive.  Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h) and simply appending well-understood, routine, and conventional activities previously known to the industry, 
Regarding the suggestion that the claims at issue in the instant application are similar to those found in Diamond v. Diehr  because the claims  recited meaningful limitations beyond generally linking the use to a particular technological environment. The Examiner respectfully disagrees.  The Diamond v. Diehr decision explains that the inventive concept rests on the claims employing a mathematical equation, but it used that equation in a process designed to solve a technological problem in "conventional industry practice." The invention in Diehr used a "thermocouple" to record constant temperature measurements inside the rubber mold — something "the industry ha[d] not been able to obtain." The temperature measurements were then fed into a computer, which repeatedly recalculated the remaining cure time by using the mathematical equation. These additional steps "transformed the process into an inventive application of the formula." Mayo, at_, 132 S.Ct., at 1299. In other words, the claims in Diehr were patent eligible because they improved an existing technological process.  The patent claims in the instant application do not address problems unique to a process for molding raw, uncured synthetic rubber into cured precision products.    Here, the claimed invention is directed to an improvement in a business process, not technology. The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
The applicant argues that the claimed invention should be deemed patent eligible similar to the claims in Bascom.  The Examiner respectfully disagrees.  In Bascom, the court found that the claims were directed to an abstract idea under step one. Id. at 
Applicants contend that the claims are not abstract and instead are directed to a novel improvement to a specific technology.  The argument is not convincing.  Novelty is a question of whether the claimed invention is new.  Inventiveness in the Alice/Mayo framework is the search for “an element or combination of elements that is sufficient to Alice, 134 S. Ct. at 2355.  The inventiveness inquiry of §101 should therefore not be confused with the separate novelty inquiry of §102 or obviousness inquiry of § 103.  A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304.
Applicants suggest that the 35 USC 101 rejection should be withdrawn or the Examiner should provide evidence that the claimed subject matter is well-understood, routine, and conventional.  The applicants’ attention is directed to the thoroughly explained 35 USC 101 rejection above including Berkheimer evidence where appropriate in support of well-understood, routine and conventional functions.
The claims are ineligible under 35 USC 101, the rejection of the claims is maintained.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0083455 (Bove et al.)-cited for rebalancing an asset portfolio, asset allocations, user input of desired criteria or parameters, a GUI displaying asset allocation of funds of the portfolio. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ELDA G MILEF/Primary Examiner, Art Unit 3694